IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DEBORAH K.                I          No, 70145
                EDWARDS, DECEASED

                CARL DEAN EDWARDS,                                            FILED
                                Appellant,
                                  VS.
                                                                              MAY 0 3 2016
                UNKNOWN                                                    TRACIE K. LINDEMAN
                                                                        CLERK OF S PREME COURT
                                         Respondent.                   BY     S•
                                                                              DEPUTY CLERK


                                        ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order denying a petition to
                issue letters of administration. Eighth Judicial District Court, Clark
                County; Gloria Sturman, Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                appeal appears to have been prematurely filed under NRAP 4(a) because
                it appears that the district court has not entered a final written judgment
                resolving the petition. A notice of appeal filed before entry of a final
                written judgment is premature and of no effect.   See NRAP 4(a)(1); Rust v.
                Clark Cty. School District, 103 Nev. 686, 747 P.2d 1380 (1987). We
                conclude that we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.



                                             1-14..etain
                                         Hardesty


                                           , J.                                              J.
                Saitta                                    Pickering

SUPREME COURT
     OF
   NEVADA


(0) 1947A
                cc: Hon. Gloria Sturman, District Judge
                     Carl Dean Edwards
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2